Citation Nr: 1107513	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
peripheral vascular occlusive disease of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from March 
1954 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The June 2008 rating decision granted eligibility to VA 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
peripheral vascular occlusive disease of the left lower extremity 
based on residual aggravation of the Veteran's pre-existing 
disability due to a surgery performed at a VA facility in May 
2007 and assigned a 20 percent initial evaluation.  

The case was brought before the Board in November 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to receiving surgery at a VA facility in May 2007, the 
Veteran's peripheral vascular occlusive disease of the left lower 
extremity was manifested by pain, difficulty walking for long 
periods of time and an ankle/brachial index of 0.8.

2. After the May 2007 surgery at a VA facility and subsequent 
complications, the Veteran's peripheral vascular occlusive 
disease of the left lower extremity is manifested by severe 
arterial occlusive disease with claudication on walking between 
10 and 16 yards on a level grade at 2 miles per hour, persistent 
coldness of the extremity, and an ankle/brachial index of 0.6.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for peripheral 
vascular occlusive disease of the left lower extremity have been 
met. 38 U.S.C.A. §§ 1151, 1155 (West 2002); 38 C.F.R. §§ 3.361, 
4.22, 4.104, Diagnostic Code (DC) 7114 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2008.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   

Since the RO assigned the 20 percent disability rating at issue 
here for the Veteran's service-connected disability, and the 
Board is granting an increased rating for the entire appellate 
time frame, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes for initial rating claims, where, as 
here, service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2008 
and 2010. These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's disability since he was last examined.  
The Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA, which records 
are in the file), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran and the Board may proceed to consider the merits of 
the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each disability is rated on 
the basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. When, after careful 
consideration of all the evidence of record, a reasonable doubt 
arises regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant. 38 C.F.R. 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
will be explained below, the manifestations of the Veteran's 
disability have been consistent throughout the appellate time 
frame and, therefore, staged ratings are not appropriate.

In addition, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or injury 
in which not only the function affected, but also the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. § 
4.20.

In this case, the RO rated the Veteran's left lower extremity 
condition under DC 7114, for arteriosclerosis obliterans.  Under 
DC 7114, a claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachia index of 0.9 or 
less warrant a 20 percent rating.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per hour, 
and; trophic changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less warrant a 40 
percent rating. A 60 percent rating requires claudication on 
walking less than 25 yards on a level grade at 2 miles per hour, 
and; either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less.  A 100 percent rating is 
warranted for ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or less. 38 C.F.R. 
§ 4.104, Diagnostic Code 7114.

The notes associated with this diagnostic code are set out as 
follows: Note (1): The ankle/brachial index is the ratio of the 
systolic blood pressure at the ankle (determined by Doppler 
study) divided by the simultaneous brachial artery systolic blood 
pressure. The normal index is 1.0 or greater. Note (2): Evaluate 
residuals of aortic and large arterial bypass surgery or arterial 
graft as arteriosclerosis obliterans. Note (3): These evaluations 
are for involvement of a single extremity. If more than one 
extremity is affected, evaluate each extremity separately and 
combine (under § 4.25) using the bilateral factor (§ 4.26) if 
applicable.  Id.

As explained in the introduction, the claim stems from an initial 
grant of service connection pursuant to 38 U.S.C.A. § 1151, 
benefits for veterans disabled due to VA medical treatment or 
vocational rehabilitation.

The Veteran has a lengthy history of diabetes mellitus, type II, 
peripheral vascular disease and hypertension, all unrelated to 
his military service.  In May 2007, the Veteran underwent a 
surgical procedure to treat his symptomatic peripheral vascular 
occlusive disease of the left lower extremity.  The May 2007 
surgery led to unfortunate complications and the Veteran was 
ultimately awarded service connection for the residuals of this 
surgery.

In cases in which a pre-existing disability is aggravated by VA 
treatment, which is the case here, the percentage compensation 
payable under 38 U.S.C.A. § 1151 is determined by subtracting the 
degree of disability prior to the VA treatment (if ascertainable) 
from the current overall degree of disability (except if total).  
38 C.F.R. §§ 3.322, 4.22 (2003); VAOPGCPREC 4-2001.

In this case, prior to the May 2007 surgery, VA outpatient 
treatment records indicate the Veteran was seen in 2006 and 2007 
with complaints of leg pain, swelling, difficulty walking, and 
discoloration of the skin.  Diagnostic tests conducted in 
December 2006 indicate the Veteran's ankle/brachial index was 
0.8.  The diagnosis at that time was "moderate arterial 
occlusive disease of the left lower extremity."

Based on this medical evidence, the RO determined the Veteran's 
baseline disability prior to VA medical treatment was the 
equivalent of a 20 percent disability rating under DC 7114.  The 
Board agrees.  Again, the Veteran was seen with complaints of 
resting pain, discoloration of the skin of his left lower 
extremity and swelling.  Diagnostic tests confirmed moderate 
arterial occlusive disease with an ankle/brachial index of 0.8.  
This is exactly the diagnostic criteria for a 20 percent rating 
under DC 7114.  

After the May 2007 VA surgery, the Veteran was afforded a VA 
examination in June 2008.  At that time, the Veteran was 
diagnosed with severe left arterial occlusive disease and left 
peripheral vascular occlusive disease.  The Veteran complained of 
pain with walking and the examiner noted 3+ pitting edema of the 
left foot, numbness and tingling, skin tightness and cool 
extremity.  The Veteran exhibited full range of motion of the 
ankle and knee, however, and his condition was noted as not to 
preclude exercise.  At that time left ankle/brachial index was 
found to be 0.60.

More recently, the Veteran was afforded a VA examination in 
February 2010 where the examiner again diagnosed the Veteran with 
severe arterial occlusive disease of the left lower extremity.  
The examiner indicated that the Veteran ambulates very slowly on 
a level grade at 2 miles per hour, mainly due to his right leg 
amputation.  Despite his slow pace, the Veteran could walk 10 to 
16 yards before he felt pain and had to rest.  The examiner noted 
chronic swelling, pitting edema, skin color changes and a cold 
left extremity, which the Veteran indicated "felt cool all the 
time".  These manifestations were attributed to his service 
connected peripheral vascular disease.  In contrast, the examiner 
also noted the Veteran's numbness and tingling of the left lower 
extremity, but found these manifestations unrelated to his 
service connected disability, but rather attributable to his 
lengthy history of non-service connected diabetes mellitus, type 
II.  Part of the Veteran's ambulation limitations, moreover, was 
also due to the right leg amputation, which also is unrelated to 
the Veteran's service connected disability.

VA outpatient treatment records as well as the VA examination 
results indicated above indicate the complexity of the Veteran's 
claim.  The Veteran's claim is complicated because the Veteran 
has other significant non-service connected disabilities 
affecting his ambulation.  Significantly, the Veteran has a below 
the knee right leg amputation and mainly uses a wheelchair to 
move around.  The Veteran further has a lengthy history of 
diabetes mellitus, type II, with peripheral neuropathy of the 
lower extremities.  These factors affecting the Veteran's 
ambulation are unrelated to his service-connected disability.

Manifestations solely attributed to his service connected left 
lower extremity disability, however, include an ankle/brachial 
index of 0.6 and persistently cool extremity.  The Veteran was 
also found to have difficulties ambulating beyond 10 to 16 yards.  
Again, part of this difficulty is due to his service-connected 
left leg disability and part of this difficulty is attributed to 
the Veteran's non-service connected right leg amputation and 
peripheral neuropathy of the bilateral lower extremities.  

The RO found the Veteran to meet the 40 percent criteria under DC 
7114, but under the provisions of 38 U.S.C.A. § 1151 and 38 
C.F.R. § 4.22, the RO assigned a 20 percent rating finding the 
Veteran's disability was 20 percent disabling prior to VA medical 
intervention.

The Veteran claims he is entitled to an increased rating mainly 
because of his lacking ability to affectively move around.  

As explained above, the Board finds the baseline 20 percent 
finding reasonable in light of the medical evidence and 
diagnostic criteria.  That is, prior to the VA surgery in May 
2007 the Veteran already had a diagnosis of peripheral arterial 
occlusive disease of the left lower extremity exhibited by 
manifestations meeting the 20 percent diagnostic criteria under 
DC 7114, to include an ankle/brachial index of 0.8.  

After the surgery, resolving all reasonable benefit of the doubt 
in favor of the Veteran, the Board concludes the Veteran meets 
the criteria for a 60 percent disability rating, but no more.  
Although his ankle/brachial index is greater than 0.5, the 
Veteran walks significantly less than 25 yards prior to needing 
rest (at least in part due to his service connected disease) and 
his left foot has consistently been described as "cool" to 
touch.  The Veteran does not meet the 100 percent rating criteria 
because there is no medical evidence of ischemic limb pain at 
rest and deep ischemic ulcers or an ankle/brachial index of 0.4 
or less.  

The question which now confronts the Board, is whether to rate 
the Veteran's current left lower extremity disability at 60 
percent or to "discount" the rating in light of the pre-
existing disability.  As explained above, under VA regulations, a 
claimant is entitled to compensation only for additional 
disability over and above the degree of pre-existing disability.  
See 38 C.F.R. §§ 3.322a, 4.78; VAOPGCPREC 4-2001.  As discussed 
above, the RO took the approach that the Veteran's pre-existing 
disability had to be factored into the schedular evaluation of 
his current left lower extremity peripheral vascular arterial 
occlusive disease.  The Board agrees.

Again, prior to the May 2007 VA surgery, the Veteran already had 
a diagnosis of moderate arterial occlusive disease of the left 
lower extremity manifested by an ankle/brachial index of 0.8, 
swelling, discoloration and pain.  Based on the criteria for 
rating arteriosclerosis, the level of disability of the Veteran's 
left arterial occlusive disease prior to the May 2007 surgery 
would have warranted a 20 percent disability rating under DC 
7114.  

As noted above, VA General Counsel determined that 38 C.F.R. §§ 
3.322(a) and 4.22 were applicable to the rating of disabilities 
compensated under 38 U.S.C.A. § 1151. Therefore, the degree of 
disability existing at the time of the treatment at issue should 
be deducted from the present degree of disability unless the 
present degree of disability is total.  See VAOPGCPREC 4-2001.

Again, the Board does not find medical evidence warranting a 
total disability rating for the Veteran's left lower extremity 
disability because his disability is not manifested by ischemic 
limb pain at rest, deep ischemic ulcers or an ankle/brachial 
index of 0.4 or less. 

Rather, the Veteran's manifestations more closely resemble the 
criteria for a 60 percent rating, to include persistent coldness 
of the extremity and claudication on walking less than 25 yards 
on a level grade at 2 miles per hour.  Taking into account the 
baseline 20 percent disability, the Board finds the medical 
evidence warrants an increased rating for the Veteran's 
disability to 40 percent, but no more.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 4.22.


Extra-Schedular Considerations

In awarding the rating here, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
lower extremity peripheral vascular disease is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria found in 
the rating schedule shows that the rating criteria reasonably 
describe the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

The Veteran voluntarily retired from working due to his age and 
not due to his service-connected disability.  The Board further 
explained in detail above that the Veteran also has many other 
significant non-service connected disorders overlapping with the 
symptomatology of his service connected left lower extremity 
disability.  That is, the Veteran's ambulation is limited not 
only due to arterial occlusive disease, but also because of non-
service connected peripheral neuropathy and his right leg 
amputation.  Despite these non-service related factors, the Board 
resolved reasonable doubt in favor of the Veteran and attributed 
the Veteran's inability to walk beyond 10 to 16 yards to his 
service-connected disability.  Indeed, the Veteran's decreased 
ambulation is one of the primary reasons for his increased rating 
award here.

The Veteran complaints of pain and difficulty with walking are 
manifestations already contemplated in his current rating as 
described above.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision in which to assign the Veteran rating greater 
than 40 percent for his peripheral vascular occlusive disease of 
the left lower extremity.


ORDER

Entitlement to an initial rating of 40 percent, but no more, for 
peripheral vascular occlusive disease of the left lower extremity 
is granted, subject to the laws and regulations governing 
monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


